     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 1 of 10 Page ID #:168



 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
      DEAN HIMBLER AVILES,              ) Case No. CV 19-1723-AG (JPR)
12                                      )
                         Petitioner,    )
13                                      ) REPORT AND RECOMMENDATION OF U.S.
                    v.                  ) MAGISTRATE JUDGE
14                                      )
      PEOPLE OF THE STATE OF            )
15    CALIFORNIA et al.,                )
                                        )
16                       Respondents.   )
                                        )
17
18          This Report and Recommendation is submitted to the Honorable
19 Andrew J. Guilford, U.S. District Judge, under 28 U.S.C. § 636
20 and General Order 05-07 of the U.S. District Court for the
21 Central District of California.
22                            PROCEEDINGS
23          On March 8, 2019, Petitioner, a federal pretrial detainee at
24 the Metropolitan Detention Center in Los Angeles, filed a
25 Petition for Writ of Habeas Corpus, ostensibly under “18 U.S.C.
26 § 3060(D)” and “Penal Code § 1381.5.” (Pet. at 1.) It alleges
27 that “[t]he Los Angeles County District Attorney is . . .
28 violat[ing]” Petitioner’s right to be brought to trial in a

                                            1
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 2 of 10 Page ID #:169



 1 pending state criminal case.          (Id.)   Petitioner requests two
 2 alternative forms of relief: that the Court “command[]” “[t]he
 3 United States Marshals Service and John T. Lemaster, Warden” to
 4 “[p]roduce the body of petitioner before the State Court” for a
 5 preliminary hearing and trial or “[q]uash [the] outstanding
 6 warrant under Case N[o.] BA467089.”           (Id. at 1-2.)
 7          On May 6, 2019, Respondent moved to dismiss the Petition on
 8 various grounds.        On May 28, 2019, Petitioner opposed the motion.
 9 Respondent did not file a reply other than to lodge certain
10 discovery documents Petitioner had requested in numerous filings.
11          For the reasons discussed below, the Court recommends that
12 Respondent’s motion to dismiss be granted and this action be
13 dismissed without prejudice.
14                                     BACKGROUND
15          On March 14, 2018, Petitioner was taken into federal
16 custody, charged with assaulting a federal officer with a deadly
17 and dangerous weapon resulting in bodily injury.             See Compl. &
18 Aff. Supp. Compl. at 2, United States v. Aviles, No. 2:18-CR-
19 00175-CAS-1 (C.D. Cal. Mar. 15, 2018), ECF No. 1.              That case is
20 pending, and the next court date is October 21, 2019.              Id., Order
21 Continuing Trial Date, ECF No. 48.
22          Meanwhile, on April 11, 2018, a “felony complaint for arrest
23 warrant” was filed in Los Angeles County Superior Court in case
24 number BA467089, charging Petitioner with fleeing a peace officer
25 while driving recklessly.          (See Mot. Dismiss at 4 & Ex. 1.)       On
26 April 13, 2018, the superior court issued the arrest warrant.
27 (Id. at 4 & Ex. 2 at 1.)         Because he has been in federal custody
28 continuously from before the arrest warrant issued, it has not
                                            2
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 3 of 10 Page ID #:170



 1 been executed and Petitioner has not been arraigned on the state
 2 charges.       (See id. at 8 & Ex. 3.)       From September to December
 3 2018, he sent the state prosecutors three demands to be brought
 4 to trial on the outstanding state charge.            (See Pet. at 1; Ex. to
 5 Pet. at 2-4.)        The District Attorney advised Petitioner that he
 6 must be at his “permanent housing before the demand letter is
 7 valid.”       (Ex. to Pet. at 4.)
 8                                     DISCUSSION
 9 I.       Petitioner Is Not “in Custody” and the Court Lacks
10          Jurisdiction Over the Petition
11          Under 28 U.S.C. § 2241, habeas corpus relief is generally
12 available to a defendant in a state case who is being detained
13 before trial.        See Stow v. Murashige, 389 F.3d 880, 886 (9th Cir.
14 2004).      A federal court “shall entertain an application for a
15 writ of habeas corpus on behalf of” such a person only if “[h]e
16 is in custody in violation of the Constitution or laws or
17 treaties of the United States.”           § 2241(c)(3).    The petitioner
18 must be in custody when the petition is filed.             See Carafas v.
19 LaVallee, 391 U.S. 234, 238 (1968).           Because the custody
20 requirement is jurisdictional, “it is the first question [the
21 court] must consider.”         Bailey v. Hill, 599 F.3d 976, 978 (9th
22 Cir. 2010) (citation omitted).
23          Petitioner is not in custody on any state charge, and the
24 existence of an arrest warrant that has not been executed does
25 not change that.        See, e.g., Morris v. McKenna, No. C09-
26 5345RBL/JRC., 2010 WL 725293, at *3 (W.D. Wash. Mar. 1, 2010)
27 (finding habeas relief unavailable to federal prisoner claiming
28 speedy-trial violation by state holding arrest warrant because
                                            3
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 4 of 10 Page ID #:171



 1 “the warrant represents a future possibility of being arrested”
 2 and “does not fulfill the . . . in custody [requirement]”);
 3 Bryant v. Maiorana, No. 3:14cv489/MCR/CJK., 2014 WL 5093886, at
 4 *2 (N.D. Fla. Oct. 10, 2014) (“In the absence of a detainer, the
 5 issuance of a warrant, alone, is insufficient to satisfy the ‘in
 6 custody’ requirement for purposes of federal habeas
 7 jurisdiction.” (citation omitted)); cf. Braden v. 30th Jud. Cir.
 8 Ct., 410 U.S. 484, 488-89 & n.4 (1973) (recognizing that federal
 9 habeas petitioner may satisfy “in custody” requirement if under
10 indictment accompanied by detainer but declining to decide
11 whether requirement satisfied if no detainer lodged).              Petitioner
12 has not alleged, and the Court has no information showing, that a
13 detainer has been lodged against him on the state charge.               (See
14 Pet. at 1 (referring to “bench warrant” in state case); Mot.
15 Dismiss, Ex. 2 at 3 (showing status of state case as “arrest
16 warrant issued in the amount of $85,000.00”).)
17          Because Petitioner is not in custody on the state charge,
18 his reliance on Penal Code section 1381.5 is misplaced.               (See Pet
19 at 1.)      He claims Respondent has violated his right to a speedy
20 trial under that provision by “refusing to bring [him] to
21 preliminary hearing and trial proceedings or dismiss[] the action
22 for want of prosecution.”          (Id.)       But section 1381.5 applies only
23 to “a defendant . . . convicted of a crime . . . [who] has
24 entered upon a term of imprisonment therefor in a federal
25 correctional institution.”          Petitioner has not yet been convicted
26 of any federal crime.
27          Relief is unavailable even if Petitioner’s claims are
28 construed as falling under Penal Code section 1389, which
                                              4
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 5 of 10 Page ID #:172



 1 codifies the federal Interstate Agreement on Detainers.               See 18
 2 U.S.C. app. 2 § 2.        The IAD “enables a participating State to
 3 gain custody of a prisoner incarcerated in another jurisdiction,
 4 in order to try him on criminal charges.”            See Reed v. Farley,
 5 512 U.S. 339, 341 (1994).          But the right to be brought to trial
 6 under the IAD applies only to “a person [who] has entered upon a
 7 term of imprisonment in a penal or correctional institution of a
 8 party state.”        Cal. Penal Code § 1389, art. III(a).        Again, that
 9 is not Petitioner; as Respondent has repeatedly informed him, he
10 is not yet in “permanent housing.”           (Ex. to Pet. at 2-4.)
11 Because Petitioner is a pretrial detainee who has not yet been
12 sentenced or begun a federal term of imprisonment, much less a
13 state one, he has no recourse under the IAD.             See Massengill v.
14 California, No. SACV 11-0538-AHM (RNB)., 2011 WL 1842831, at *1-2
15 (C.D. Cal. Apr. 19, 2011) (dismissing petition claiming violation
16 of right to be brought to trial on state charges under IAD
17 because petitioner was federal pretrial detainee), accepted by
18 2011 WL 1869936 (C.D. Cal. May 16, 2011).
19          Relief under “18 U.S.C. 3060(D),” also cited by Petitioner
20 (Pet. at 1), is unavailable because it describes the procedure
21 for holding a preliminary hearing in federal court and applies
22 only there; Petitioner wants a hearing in state court.              See
23 Rasheed v. Harrington, No. 1:08-cv-01664 YNP [DLB] (HC)., 2009 WL
24 3153721, at *1 (E.D. Cal. Sept. 24, 2009) (rejecting state
25 prisoner’s claim for habeas relief because “[federal criminal]
26 law is not applicable” to him and he “cannot be in custody in
27 violation of that law”).         Thus, § 3060 provides no right to a
28 preliminary hearing on his pending state charge.
                                            5
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 6 of 10 Page ID #:173



 1          Because Petitioner is not “in custody” on the charge he
 2 attacks, the Court lacks jurisdiction over the Petition and
 3 habeas relief is not available.           See § 2241.
 4 II.      The Petition Is Barred by Younger
 5          Even were Petitioner in custody for purposes of federal
 6 habeas jurisdiction, a federal court may not intervene in a
 7 pending state criminal proceeding absent extraordinary
 8 circumstances involving great and immediate danger of irreparable
 9 harm.      See Younger v. Harris, 401 U.S. 37, 45-46 (1971); see also
10 Fort Belknap Indian Cmty. v. Mazurek, 43 F.3d 428, 431 (9th Cir.
11 1994).      “[O]nly in the most unusual circumstances is a defendant
12 entitled to have federal interposition by way of injunction or
13 habeas corpus” before “the case [is] concluded in the state
14 courts.”       Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir. 1972) (per
15 curiam), overruled on other grounds as stated in Page v. King, __
16 F.3d __, No. 17-16364, 2019 WL 3520617 (9th Cir. Aug. 2, 2019).
17          Younger abstention is appropriate if three criteria are met:
18 (1) the state proceedings are ongoing; (2) the proceedings
19 implicate important state interests; and (3) the state
20 proceedings provide an adequate opportunity to litigate the
21 federal constitutional claims.          See Middlesex Cnty. Ethics Comm.
22 v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).              The Ninth
23 Circuit has articulated a fourth criterion: that the requested
24 relief would “enjoin” or “ha[ve] ‘the practical effect of
25 enjoining’” the state proceeding.            Arevalo v. Hennessy, 882 F.3d
26 763, 765 (9th Cir. 2018) (citation omitted).
27          Here, all criteria for abstention are satisfied.          First, as
28 the parties agree, Petitioner’s state proceedings have yet to
                                            6
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 7 of 10 Page ID #:174



 1 “progress past the filing of the complaint and issuance of the
 2 arrest warrant.”        (Mot. Dismiss at 8; see also Pet. at 1.)         Thus,
 3 although Petitioner is not “in custody” on the state charge, the
 4 state proceedings are nonetheless ongoing.            See, e.g., Muhammad
 5 v. Mack, No. 19-cv-160 Erie, 2019 WL 3037925, at *2 (W.D. Pa.
 6 June 11, 2019) (finding Younger abstention proper when petitioner
 7 not in custody on alleged “warrant for arrest” but criminal state
 8 prosecution nonetheless “ongoing”), accepted by 2019 WL 3037503
 9 (W.D. Pa. July 11, 2019); Coando v. State, No. 2:04-CV-963, 2007
10 WL 1795758, at *1-2 (D. Utah June 20, 2007) (fugitive not “in
11 custody” on state conviction as to which he had yet to be
12 sentenced, and in any event Younger abstention appropriate); see
13 also Page, 2019 WL 3520617, at *3 (“Where . . . ‘no final
14 judgment has been entered’ in state court, the state court
15 proceeding is ‘plainly ongoing’ for purposes of Younger”
16 (citation omitted)); Ortiz v. Karnes, No. 2:06-cv-0562, 2006 WL
17 3507068, at *2 (S.D. Ohio Dec. 4, 2006) (distinguishing between
18 “custody status” and “status of . . . ongoing prosecution”),
19 accepted by 2007 WL 1160326 (S.D. Ohio Apr. 17, 2007).
20          Second, as Respondent points out, the state proceedings
21 “implicate important state interests because [they] involve[] the
22 prosecution of a felony charge of evading a pursuing peace
23 officer while driving in a reckless manner.”             (Mot. Dismiss at
24 9); see also Younger, 401 U.S. at 51-52 (finding that state must
25 be permitted to “enforce[] . . . laws against socially harmful
26 conduct that the State believes . . . to be punishable under its
27 laws and the Constitution”); Doran v. Salem Inn, Inc., 422 U.S.
28 922, 931 (1975) (states have important interest in enforcing
                                            7
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 8 of 10 Page ID #:175



 1 their own criminal laws).
 2          Third, nothing in the Petition or its attachments indicates
 3 that Petitioner would not have an adequate opportunity to raise
 4 his unexhausted constitutional claims in state proceedings.               (See
 5 Mot. Dismiss at 9-10); Hirsh v. Justices of Sup. Ct., 67 F.3d
 6 708, 713 (9th Cir. 1995) (“Judicial review is inadequate only
 7 when state procedural law bars presentation of the federal
 8 claims.” (emphasis in original)).            Requiring a federal petitioner
 9 to first present his constitutional challenges in state court
10 recognizes that such courts can and will perform their
11 responsibility to safeguard federal constitutional rights.               See
12 Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987).              Petitioner
13 claims to have “exhausted his State Court Appellate remedies”
14 (July 19, 2019 Notice of Lodging at 1), but he apparently never
15 filed anything in the California Supreme Court relating to these
16 claims.       See Cal. Appellate Cts. Case Info. System,
17 http://appellatecases.courtinfo.ca.gov/ (search for “Dean” with
18 “Aviles” in supreme court yielding no relevant results) (last
19 visited Aug. 7, 2019).         Exhaustion requires that the claims were
20 disposed of on the merits by the highest court of the state.
21 Greene v. Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002).               Thus,
22 Petitioner’s claims remain unexhausted and he has not shown that
23 relief is unavailable in state court.
24          Moreover, to the extent Petitioner asks that the state
25 arrest warrant be “quashed” because of delay in arresting him
26 (see Pet. at 2), his claim is barred by Younger.             See Coleman v.
27 Ahlin, 542 F. App’x 549, 550 (9th Cir. 2013) (“Younger principles
28 preclude the adjudication of constitutional speedy trial claims
                                            8
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 9 of 10 Page ID #:176



 1 prior to conviction when a petitioner raises ‘a Speedy Trial
 2 claim as an affirmative defense to state prosecution.’” (quoting
 3 Brown v. Ahern, 676 F.3d 899, 902-03 (9th Cir. 2012)).              And
 4 Petitioner has pointed to nothing “extraordinary” about the 14-
 5 month delay since the arrest warrant issued.             See Wright v.
 6 Volland, 331 F. App’x 496, 497 (9th Cir. 2009) (affirming Younger
 7 dismissal of speedy-trial claim for five-year delay between
 8 petitioner being charged and his arrest because “he must wait to
 9 assert his speedy trial claim on direct appeal in the event he is
10 convicted”).
11          Finally, the federal-court relief Petitioner seeks (Pet. at
12 2) would necessarily interfere with the ongoing state
13 proceedings.       See Page, 2019 WL 3520617, at *3; Carden v.
14 Montana, 626 F.2d 82, 83-85 (9th Cir. 1980) (finding that
15 district court’s grant of habeas petition on speedy-trial claim
16 before state trial began was “premature” and “inconsistent with
17 the dictates of our federal system”).
18          Even when the Younger abstention criteria are satisfied, as
19 they are here, a federal court may intervene when a petitioner
20 shows “bad faith, harassment, or some other extraordinary
21 circumstance that would make abstention inappropriate.”
22 Middlesex, 457 U.S. at 435.          “Extraordinary circumstances” are
23 limited to “cases of proven harassment or prosecutions undertaken
24 by state officials in bad faith without hope of obtaining a valid
25 conviction,” or “where irreparable injury can be shown.”               Brown,
26 676 F.3d at 903 (citation omitted).           Though the list of possible
27 extraordinary circumstances justifying intervention has not been
28 fully articulated, see Baffert v. Cal. Horse Racing Bd., 332 F.3d
                                            9
     Case 2:19-cv-01723-AG-JPR Document 25 Filed 08/13/19 Page 10 of 10 Page ID #:177



 1 613, 621 (9th Cir. 2003), the circumstances must create a
 2 “pressing need for immediate federal equitable relief, not merely
 3 in the sense of presenting a highly unusual factual situation,”
 4 Kugler v. Helfant, 421 U.S. 117, 125 (1975).
 5          Petitioner has not alleged bad faith or harassment by state
 6 officials, and nothing in the Petition explains why he is in
 7 immediate need of federal equitable relief or points to any
 8 circumstance that could be construed as “extraordinary.”               (See
 9 Pet. at 1-2); Brown, 676 F.3d at 902-03 (affirming district
10 court’s dismissal of habeas petition under Younger for failure to
11 identify extraordinary circumstance warranting federal
12 intervention).        Thus, abstention principles prohibit the Court
13 from granting Petitioner the relief he seeks, even if it had
14 jurisdiction to do so.
15                                   RECOMMENDATION
16          IT THEREFORE IS RECOMMENDED that the District Judge accept
17 this Report and Recommendation, grant Respondent’s motion to
18 dismiss, and dismiss this action.
19
20 DATED: August 13, 2019
                                          JEAN ROSENBLUTH
21                                        U.S. MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                            10
